Citation Nr: 1118275	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-37 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had verified active duty from December 1981 to May 1982.  She had additional duty with the Indiana Army National Guard/Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO), which denied service connection for hearing loss disability and PTSD.  

In August 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) sitting at the RO.  A transcript of that proceeding has been associated with the Veteran's VA claims file.

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  



FINDING OF FACT

At the August 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, prior to the promulgation of the Board's decision in the instant appeal, the Veteran withdrew her substantive appeal for the denial of service connection for bilateral hearing loss disability.  


CONCLUSION OF LAW

The issue of entitlement to service connection for bilateral hearing loss disability has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2010).  At the August 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran indicated that she wished "to withdraw the issue of entitlement to service connection for bilateral hearing loss disability."  The Board finds that the Veteran effectively withdrew her substantive appeal as to the issue of service connection for bilateral hearing loss disability.  As no allegation of error of fact or law for appellate consideration remains, the issue is dismissed.  


ORDER

The issue of service connection for bilateral hearing loss disability is dismissed.  
REMAND

The Veteran asserts that service connection for chronic PTSD is warranted as she has been diagnosed with chronic PTSD secondary to several stressful events, which occurred during her periods of active duty and active duty for training with the Army National Guard.  In her November 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that her PTSD was secondary to the premature birth of R., her son, during her period of advanced individual training (AIT).  In an April 2008 written statement, the Veteran related that she encountered the remains of a fellow servicewoman, who had committed suicide by jumping from a water tower, during her period of Army basic training at Fort Jackson, South Carolina, between March 1982 and May 1982.  At the July 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran clarified that she had been harassed by her Army National Guard superiors during AIT when she requested maternity leave and subsequently experienced the premature birth and associated disability of her son.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  


At the July 2010 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that she received ongoing psychiatric treatment from a Dr. F and the IU Medical Group.  She denied receiving any VA treatment.  Clinical documentation of the cited private treatment is not of record.  The VA should obtain all relevant private treatment records, which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for compensation purposes, which addresses the nature and etiology of the Veteran's chronic acquired psychiatric disability.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination, which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all post-service treatment for her chronic psychiatric disability including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact Dr. F., the IU Medical Group, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  Any response received should be memorialized in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA examination to address the current nature and etiology of her chronic acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic acquired psychiatric disorder had its onset during active duty/active duty for training; was etiologically related to the Veteran's alleged inservice denial of maternity leave and/or observation of human remains; or otherwise originated during active duty/active duty for training.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a rationale for all stated opinions.  

3.  Then readjudicate the Veteran's entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and her accredited representative should be issued a supplemental statement of the case (SSOC), which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


